Dissenting Opinion by
Mr. Justice Robebts:
To hold, as a majority of the Court does, that equity is without jurisdiction to act in this case is to erroneously over-emphasize the permissive statutory administrative discretion vested in the Insurance Commissioner.
The weight of authority seems to clearly indicate that, despite the presence of a statute under which the state can prevent the use of a corporate name because it is not readily distinguishable from that of another corporation, an executive determination that the name is not confusingly similar does not ordinarily preclude injunctive relief sought by an injured corporation. E.g., 6 Fletcher, Cyclopedia Corporations §2426, at 52 (perm. ed. rev. vol. 1950); 66 A.L.R. 1015 (1930); Standard Oil Co. of New Mexico v. Standard Oil Co. of California, 56 F. 2d 973, 975 (10th Cir. 1932).1
*176The majority predicates its conclusion on the premise that equity will not act where there is an adequate remedy at law. That, of course, is an established and correct principle. But the majority finds an adequate remedy at law because the Insurance Commissioner may prohibit the use of a name which, in his judgment, too closely resembles an existing name and because an appeal may be taken from his determination. What this view fails to take into account, however, is that the Commissioner determines, within his own judgment and discretion, whether he will act at all. It is difficult to find the comprehensive scheme of protection which the majority posits when there is a candid admission that a hearing is not even mandatory.
On the merits of the case, the record abounds with evidence to support the conclusion reached by the court below, sitting en banc, that the name “Pennsylvania National Life Insurance Company” is confusingly similar to “Pennsylvania Life Insurance Company”.2
*177The unwarranted rejection of equitable' assistance in the face of the findings oh the merits completely ignores the traditional and well-understood remedial function of equity to render the administration of justice more complete and adequate. The unnecessary preclusion of equity here seems all the more regrettable because it appears but another step in this Court’s recent unwise and ill-founded tendency to constantly diminish and narrow the scope of equity’s jurisdiction. It is indeed lamentable that the equitable phase of our jurisprudence, a phase especially designed to ■ supply specific and preventive redress, should be needlessly denied to litigants who conclusively establish the requisites for such relief.
I dissent and would reverse the decree dismissing the complaint and would direct the court below to exercise its equitable powers in affording plaintiff appropriate and suitable equitable protection.
Mr. Chief Justice Bell joins in this dissenting opinion. c

 Accord, Drugs Consolidated, Inc. v. Drug Incorporated, 16 Del. Ch. 240, 144 Atl. 656 (1929) ; Middletown Trust Co. v. Middletown Nat’l Bank, 110 Conn. 13, 147 Atl. 22 (1929) ; Most Worshipful Prince Hall Grand Lodge v. Most Worshipful Hiram Grand Lodge, 85 Colo. 17, 273 Pac. 648 (1928) ; Diamond Drill Contracting Co. v. International Diamond Drill Contracting Co., 106 Wash. 72, 179 Pac. 120 (1919) ; Young & Chaffee Furniture Co. v. Chaffee Bros. Furniture Co., 204 Mich. 293, 170 N.W. 48 (1918) ; General Film Co. of Mo. v. General Film Co. of Me., 237 Fed. 64 (8th Cir. 1916) ; Material Men’s Merc. Ass’n v. N. Y. Material Men’s Merc. Ass’n, 169 App. Div. 843, 155 N.Y. Supp. 706 (1915) ; Eureka Fire Hose Co. v. Eureka Rubber Mfg. Co., 69 N.J. Eq. 159, 60 Atl. 561 (1905), aff’d, 71 N.J. Eq. 300, 71 Atl. 1134 (1906) ; Knights of *176the Maccabees of the World v. Searle, 75 Neb. 285, 106 N.W. 448 (1905) ; Ohio Nat’l Life Ins. Co. v. Ohio Life Ins. Co., 188 N.E. 2d 324 (Ohio C.P. 1961).


 Tbe majority of the court eu bane, in dealing with the merits of this controversy, significantly observed: “We respeetfuUy submit that an abundance of evidence has been produced to support plaintiff’s allegation of confusion.
“The corporate name ‘Pennsylvania National Life Insurance •Company’ adopted by one of the defendants is strikingly similar to the corporate name ‘Pennsylvania Life Insurance Company’ of the' plaintiff. While the word ‘National’ distinguishes the two names, nevertheless it is the placement of the words in the two corporate names that creates confusion. Each corporate name begins with the word ‘Pennsylvania’ and each corporate name includes the words ‘Life Insurance Company’. We do not feel that the insertion of the word ‘National’ between the words ‘Pennsylvania’ and ‘Life’ by the defendant sufficiently alerts the public to the distinction between the two corporations. It is the sequence of the words *177in tlie' defendant’s corporate name that confuses it with the plaintiff’s corporate name. Had the defendant, for example, chosen the pame ‘National Life Insurance' Company of Pennsylvania’, it would have had the same words in its corporate name but in different sequence and in such case the first word of the plaintiff’s corporate name would be ‘Pennsylvania’ and the first word of the defendant’s corporate name would be ‘National’ and we are of the opinion that no cause for confusion on the part of the public would exist.”